Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Chris Carroll on 9/17/2021. During the telephone conference, applicant’s representative has agreed and authorized the examiner to further amend claims 1, 8 on the amendment dated 7/23/2021.
Claims
1.	(Currently amended)	A method comprising:
receiving access feature requests from system requestors for accessing documents of a computing system for completion of different tasks on the documents, the tasks associated with different complexities and different risk aversions;
determining requestor achievements associated with the system requestors, the requestor achievements indicative of one or both of requestor skills or requestor experiences of the system requestors;
evaluating access achievements indicative of one or both of access skills or access experiences required for data access levels associated with the documents;
comparing the access achievements associated with the documents to the requestor achievements of the system requestors;
determining which of the system requestors can access one or more of the documents based on whether the requestor achievements meet or exceed the access achievements; and
at an increased data access level providing increased privileges than the system requestors with lower requestor achievements and by (b) assigning the tasks associated with increased complexities of the complexities and higher risk aversions of the risk aversions to only the system requestors with the higher requestor achievements.
8.	(Currently amended)	A tangible and non-transitory computer-readable storage medium comprising a plurality of instructions that directs at least one processor to:
receive access feature requests from system requestors for accessing documents of a computing system for completion of different tasks on the documents, the tasks associated with different complexities and different risk aversions;
determine requestor achievements associated with the system requestors, the requestor achievements indicative of one or both of requestor skills or requestor experiences of the system requestors;
evaluate access achievements indicative of one or both of access skills or access experiences required for data access levels associated with the documents;
compare the access achievements associated with the documents to the requestor achievements of the system requestors;
determine which of the system requestors can access one or more of the documents based on whether the requestor achievements meet or exceed the access achievements; and
balance the tasks among the system requestors based on determining which of the system requestors can access the one or more of the documents by (a) assigning the tasks associated with reduced complexities of the complexities and lower risk aversions of the risk aversions to the system requestors with lower requestor achievements and to at least some of the system requestors with higher requestor achievements at an increased data access level providing increased privileges than the system requestors with lower requestor achievements and by (b) assigning the tasks associated with increased complexities of the complexities and higher risk aversions of the risk aversions to only the system requestors with the higher requestor achievements.

Claims 1-14 are allowed.
No reason for allowance is needed as the record is clear in light of applicant's most recent arguments/amendment. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378.  The examiner can normally be reached on Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES R TURCHEN/Primary Examiner, Art Unit 2439